                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JESSE BRUNER,

       Petitioner,

vs.                                                                        No. CIV 20-0194 JB/KK
                                                                                No. CR 11-1950 JB

UNITED STATES OF AMERICA,

       Respondent.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Petitioner’s Motion Under 28 U.S.C.

§ 2244 for Order Authorizing District Court to Consider Second or Successive Application for

Relief on 28 U.S.C. §§ 2254 or 2255, filed May 18, 2018 (CR Doc. 71)(“Motion”).1 Petitioner

Jesse Bruner seeks permission to raise successive habeas claims based on newly discovered

evidence and new law. Having carefully reviewed the record, the Court concludes that the Motion

counts as Bruner’s “first” habeas proceeding. Accordingly, he may file an amended petition

without authorization, but he must show cause why the amended petition would not be time barred.

                                          BACKGROUND

       In 2013, Bruner pleaded guilty to possession with intent to distribute 50 kilograms or more

of a mixture containing marijuana in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). See Plea

Agreement, filed October 6, 2011 (CR Doc. 24). The Court, the Honorable Judith C. Herrera, now

Senior United States District Judge for the United States District Court for the District of New

Mexico, sentenced him to 120 months imprisonment. See Judgment in a Criminal Case, filed May

13, 2013 (CR Doc. 55)(“Judgment”). Judge Herrera entered the Judgment on the conviction and


       1
           All docket citations are to the criminal case, CR No. 11-1950 JB.
sentence on May 13, 2013. See Judgment at 1. Bruner did not appeal. The Judgment therefore

became final no later than May 28, 2013, following the expiration of the fourteen-day appeal

period. See United States v. Burch, 202 F.3d 1274, 1277 (10th Cir. 2000)(stating that a conviction

is final when the time for filing a direct appeal expires); Fed. R. App. P. 4(b)(1)(A) (stating that a

defendant’s notice of appeal in a criminal case must be filed within fourteen days after the entry of

judgment).

       On April 25, 2016, Bruner filed a handwritten letter stating that he wished to challenge his

conviction under Johnson v. United States, 135 S. Ct. 2551 (2015). See Untitled Letter from Jesse

Bruner to the Honorable Judith C. Herrera (dated April 21, 2016), filed April 25, 2016 (CR

Doc. 63)(“Letter Motion”). The Honorable Kirtan Khalsa, United States Magistrate Judge for the

United States District Court for the District of New Mexico, appointed counsel to investigate any

claims under Johnson v. United States. See Order, filed May 16, 2016 (CR Doc. 65)(“Order”).

Magistrate Judge Khalsa also notified Bruner that she intended to recharacterize the Letter Motion

as a 28 U.S.C. § 2255 motion, unless he withdrew it within thirty days. See Order at 2. Bruner’s

counsel timely elected to withdraw the Letter Motion, noting that Bruner had “no legal basis for

relief pursuant to Johnson.” Defendant’s Withdrawal of Letter Seeking Relief Pursuant to Johnson

and § 2255, filed June 16, 2016 (CR Doc. 66). By an Order entered June 22, 2016, the Judge

Herrera approved the withdrawal and dismissed the civil habeas action without prejudice. See

Order of Voluntary Dismissal Without Prejudice, filed June 22, 2016 (CR Doc. 67); Final

Judgment, filed June 22, 2016 (CR Doc. 68).

       Bruner filed the Motion on May 18, 2018. See Motion at 1. He seeks permission,

ostensibly from the United States Court of Appeals for the Tenth Circuit, to file a second § 2255


                                                -2-
motion. In the section addressing Bruner’s “first” habeas proceeding, he lists the 2016 Letter

Motion. See Motion at 1. At first, it appears that Bruner directs the Motion to the Court of

Appeals and files a courtesy copy of the Motion in the District Court docket. Having searched the

docket for the Tenth Circuit, it does not appear that Bruno has filed his request with the Tenth

Circuit. Accordingly, the Honorable Kenneth J. Gonzalez, United States District Judge for the

United States District Court for the District of New Mexico, opened a civil habeas proceeding, see

No. CIV 20-0194 JB, to address the Motion. The civil habeas proceeding relates back to the

original filing date, May 18, 2018, and the matter is ready for initial sua sponte review. This ruling

will address two preliminary issues: (i) whether the Motion counts as Bruner’s “first” § 2255 habeas

proceeding, or whether he needs Court of Appeals permission to file a second or successive habeas

proceeding; and (ii) whether the § 2255 claims are time-barred.

                LAW REGARDING SECOND OR SUCCESSIVE § 2255 MOTIONS

       The exclusive remedy for testing a judgment and sentence’s validity is a habeas proceeding

under 28 U.S.C. § 2255. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). The district

court automatically has jurisdiction over a defendant’s first § 2255 proceeding. See 28 U.S.C.

§§ 2255(h), 2244(a). Absent prior authorization from the Court of Appeals, however, district

courts lack jurisdiction to consider second or successive § 2255 claims. See 28 U.S.C. § 2255(h);

In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)(“A district court does not have jurisdiction to

address the merits of a second or successive § 2255 or 28 U.S.C. § 2254 claim until [the Court of

Appeals] has granted the required authorization.”)(quotations omitted).          When a second or

successive § 2255 motion is filed in the district court without the required authorization from the

Court of Appeals, the district court may dismiss or may transfer the matter to the Court of Appeals


                                                -3-
if it determines that transfer is “in the interest of justice pursuant to [28 U.S.C.] § 1631.” In re

Cline, 531 F.3d at 1252 (quoting Coleman v. United States, 106 F.3d 339, 341 (10th Cir. 1997)).

       “The phrase ‘second or successive . . .’ is a term of art.” Slack v. McDaniel, 529 U.S. 473,

486 (2000)(quoting 28 U.S.C. § 2255(h)). “Not every first-in-time § 2255 motion challenging a

conviction counts as a ‘first’ such motion, making a later motion that concerns the same conviction

second or successive.” United States v. Rejda, 790 F. App’x 900, 903 (10th Cir. 2019)(citing In

Haro-Arteaga v. United States, 199 F.3d 1195, 1196 (10th Cir. 1999)). 2             This principle is

particularly true where the court never definitively construed a filing under § 2255. See, e.g.,

Castro v. United States, 540 U.S. 375, 382 (2003)(allowing withdrawal of a habeas petition before

recharacterization).

                  LAW REGARDING THE § 2255 STATUTE OF LIMITATIONS

       A person in federal custody generally must file motions for a writ of habeas corpus within

one year after the defendant’s conviction becomes final. See 28 U.S.C. § 2255(f). The one-year

limitation period can be extended where: (i) “governmental action in violation of the Constitution



       2
        The Court cites United States v. Rejda herein to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A)(“Unpublished decisions are not
precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored. However,
       if an unpublished opinion or order and judgment has persuasive value with respect
       to a material issue in a case and would assist the court in its disposition, we allow a
       citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that United
States v. Rejda has persuasive value with respect to a material issue, and will assist the Court in its
disposition of this Memorandum Opinion and Order.


                                                 -4-
or laws of the United States” prevented the inmate was from making a motion, 28 U.S.C. §

2255(f)(2); (ii) the motion is based on a “right [that] has been newly recognized by the Supreme

Court and made retroactively applicable to cases on collateral review,” 28 U.S.C. § 2255(f)(3); or

(iii) the inmate could not have discovered “the facts supporting the claim . . . through the exercise

of due diligence,” 28 U.S.C. § 2255(f)(4).

         Because the limitation period is not jurisdictional, it may also be extended through equitable

tolling. See Clay v. United States, 537 U.S. 522, 524 (2003); United States v. Prows, 448 F.3d at

1227-28. To take advantage of equitable tolling, a movant must show that: (i) he has been

pursuing his rights diligently, and (ii) some extraordinary circumstance stood in his way and

prevented timely filing. See Lawrence v. Florida, 549 U.S. at 336 (citing Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005)); Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)(holding that

equitable tolling is available “when an inmate diligently pursues his claims and demonstrates that

the failure to timely file was caused by extraordinary circumstances beyond his control”). As part

of the initial review process, “district courts are permitted . . . to consider, sua sponte, the timeliness

of a . . . habeas petition.” Day v. McDonough, 547 U.S. 198, 209 (2006). Before dismissing the

case, however, the habeas petitioner typically must receive notice of the time bar and an opportunity

to respond. See, e.g., United States v. Miller, 868 F.3d 1182, 1186 (10th Cir. 2017)(concluding

that district courts should allow habeas petitioners to address the time-bar before dismissing the

case).

                                                  ANALYSIS

         Construed liberally, Bruner’s Motion asks the Court to transfer this matter to the Tenth

Circuit so that he can seek authorization to file a second or successive § 2255 motion. See Motion


                                                   -5-
at 1. Bruner is correct that, absent prior authorization from the Court of Appeal, the district court

lacks jurisdiction to consider second or successive § 2255 claims. See 28 U.S.C. § 2255(h).

Here, however, the 2016 Letter Motion does not count as Bruner’s “first” § 2255 motion. The

Honorable Kirtan Khalsa, United States Magistrate Judge for the District of New Mexico, explicitly

provided Bruner “an opportunity to withdraw the [2016 Letter Motion]” before it was

recharacterized as a § 2255 proceeding. Order at 2. In response, Bruner withdrew the Letter

Motion, and Judge Herrera dismissed the matter without reaching the merits of his habeas claims.

See Defendant’s Withdrawal of Letter Seeking Relief Pursuant to Johnson and § 2255 at 1; Order

of Voluntary Dismissal at 2; Final Judgment at 1. This § 2255 proceeding therefore counts as

Bruner’s “first” § 2255 proceeding, and there is no sound basis to transfer the matter to the Court

of Appeals for authorization to file a second § 2255 proceeding. Instead, the Court will allow

Bruner to file an amended § 2255 motion within thirty days of this Order’s entry. Such amended

pleading will relate back to the date of the Motion, May 18, 2018.

       Bruner is advised that, even with the benefit of relation back, any habeas claims are likely

time-barred. In this case, the one-year limitation period began to run on May 28, 2013, when the

appeal period expired in connection with the Criminal Judgment entered May 13, 2013, and the

conviction became final. See United States v. Burch, 202 F.3d at 1277 (stating that a conviction

is final when the time for filing a direct appeal expires); Fed. R. App. P. 4(b)(1)(A) (holding that a

defendant must file his or her notice of appeal in a criminal case within fourteen days after the

judgment’s entry). The docket reflects that there was no tolling activity over the next year, and

the limitations period expired on May 28, 2014. Any amended § 2255 motion must therefore

demonstrate why Bruner’s § 2255 habeas claims are not time-barred. Bruner may include his


                                                -6-
arguments in the “timeliness” section of the form § 2255 motion or in a separate response, provided

the response is also filed within thirty days of this Order’s entry. The failure to timely file an

amended § 2255 motion and overcome the time-bar will result in dismissal of this action without

further notice. See United States v. Mitchell, 518 F.3d 740, 746 (10th Cir. 2008)(“AEDPA’s time

bar . . . may be raised by a court sua sponte . . . . [H]abeas proceedings are different from ordinary

civil litigation and, as a result, our usual presumptions about the adversarial process may be set

aside.”)

       IT IS ORDERED that within thirty days of entry of this Order: (i) Petitioner Bruner shall

file an amended 28 U.S.C. § 2255 motion; (ii) Bruner must show cause why the Court should not

dismiss his § 2255 motion as time-barred; the show-cause arguments may appear in the

“timeliness” section of the form § 2255 motion or in a stand-alone response; and (iii) the Clerk’s

Office shall mail Bruner a form § 2255 motion.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE


Parties:

Jesse Bruner
Beaver, West Virginia

       Petitioner pro se




                                                -7-
